United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10114
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHARLES BARRY SMITH,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:95-CR-168-1-Y
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Barry Smith, federal prisoner # 27483-077, appeals

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

for reduction of his sentence for illegal possession of a firearm

by a felon.    Smith filed a timely notice of appeal.    FED. R. APP.

P. 26(a)(2) (“Exclude intermediate Saturdays, Sundays, and legal

holidays when the period is less than 11 days.”).    Smith asserts

that he is entitled to a sentence reduction under Amendment 645,

as that recent amendment to the sentencing guidelines

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10114
                                 -2-

retroactively applies to U.S.S.G. § 5G1.3(c)'s determination of

concurrent sentence calculation.

     Pursuant to 18 U.S.C. § 3582(c)(2), a sentencing court may

reduce a term of imprisonment “based on a sentencing range that

has been subsequently lowered by the Sentencing Commission

. . . , if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”     18 U.S.C.

§ 3582(c)(2) applies only to amendments to the sentencing

guidelines that operate retroactively, as set forth in subsection

(c) of the applicable policy statement, U.S.S.G. § 1B1.10.

United States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).

     Amendment 645 is not listed in U.S.S.G. § 1B1.10(c).        Thus,

an 18 U.S.C. § 3582(c)(2) sentence reduction based on Amendment

645 would not be consistent with the Sentencing Commission’s

policy statement.    See id. at 218.   Amendment 645 therefore

cannot be given retroactive effect in the context of an 18 U.S.C.

§ 3582(c)(2) motion.    See id.

     In light of the foregoing, the district court lacked the

authority to reduce Smith’s sentence pursuant to 18 U.S.C.

§ 3582(c)(2).   See United States v. Lopez, 26 F.3d 512, 515 & n.3

(5th Cir. 1994).    The district court’s judgment denying Smith’s

motion for reduction of sentence is AFFIRMED.